COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Frank and Clements


E.I.T., INC. AND
 CHUBB INDEMNITY INSURANCE CO.
                                                                 MEMORANDUM OPINION*
v.     Record No. 2141-04-4                                          PER CURIAM
                                                                   FEBRUARY 1, 2005
PRISCILLA G. THOMAS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert C. Baker, Jr.; Dobbs & Baker, on brief), for appellants.

                 (Andrew S. Kasmer; Chasen & Boscolo, on brief), for appellee.


       E.I.T. Inc. and its insurer (hereinafter referred to as employer) appeal a decision of the

Workers’ Compensation Commission finding that Priscilla G. Thomas proved that she did not

unjustifiably refuse employer’s offer of selective employment. We have reviewed the record and

the commission’s opinion and find no reversible error. Accordingly, we affirm for the reasons

stated by the commission in its final opinion. See Thomas v. E.I.T. Inc., VWC File No.

210-53-09 (Aug. 31, 2004). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.